Citation Nr: 0308533	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  98-14 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery 
disease, chronic obstructive pulmonary disease and 
hypertension, to include as a result of in-service tobacco 
use and/or nicotine dependence.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board remanded this case in June 2000 for additional 
development and readjudication by the RO.  The requested 
development was accomplished, and the case was returned to 
the Board in January 2002.  Thereafter, in April 2002 and 
October 2002, the Board undertook additional evidentiary 
development of this case pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 
38 C.F.R. § 19.9(a)(2) (2002).  The case is now ready for 
appellate review by the Board.


FINDING OF FACT

 The medical evidence of record indicates that the veteran's 
coronary artery disease, chronic obstructive pulmonary 
disease and hypertension were first present many years after 
service; there is no medical evidence that demonstrates that 
these disorders were causally related to service, to include 
due to tobacco use and/or nicotine dependence acquired in 
service.


CONCLUSION OF LAW

Coronary artery disease, chronic obstructive pulmonary 
disease and hypertension were not incurred in or aggravated 
by active service, nor may they be so presumed, nor may such 
disorders be service connected on the basis that they 
resulted from nicotine dependence or use of tobacco products 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
coronary artery disease, chronic obstructive pulmonary 
disease and hypertension, which is claimed either on a direct 
incurrence basis or alternatively, based on tobacco use 
and/or nicotine dependence acquired in service.

In the interest of clarity, the Board will initially discuss 
the applicability of the VCAA to this case.  Thereafter, the 
Board will analyze the veteran's claim and render its 
decision.

The VCAA

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  As the 
veteran's claim was filed in October 1997 and remains 
pending, the provisions of the VCAA and implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  As set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements under the VCAA.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows. 

 Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's claim on appeal was originally denied as not 
well grounded in the rating decision issued by the RO in 
April 1998.  The VCAA later rendered the well groundedness 
standard obsolete.  However, the November 2001 supplemental 
statement of the case applied the current standard in 
adjudicating the veteran's claim. Thus, any deficiency in the 
original adjudication of the claim by the RO has been 
rectified.  The Board will apply the current standard in 
adjudicating the veteran's claim.



Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In a December 1997 letter, the veteran was informed that he 
was required to provide a detailed history of his tobacco use 
including the age he started and stopped using tobacco 
products, the type of tobacco products used and the frequency 
of usage before, during and after service.  In addition, he 
was informed to provide medical evidence of the claimed 
tobacco-related disability, including the name and location 
of the medical treatment facility where treatment was 
received for the condition.  He also was advised to submit 
medical evidence showing that he was nicotine dependent, and 
if so, evidence showing that it began in service.  Finally, 
the veteran also was advised by this letter that he could 
furnish the medical evidence directly or request that VA 
obtain it for him, and that if he wanted VA to request the 
records, the forms necessary to do so were enclosed with the 
letter.  In addition, the record shows that the veteran was 
provided detailed notice of the type of evidence needed to 
support his claim under the now-obsolete well-grounded 
standard by letter from the RO dated in July 2000.  

Crucially, VCAA notice letter was sent to the veteran in 
March 2001.  The letter advised him of the changes in the law 
brought about by the VCAA and provided him with further 
detailed information regarding the type of evidence needed to 
support entitlement to the benefits sought on appeal.  Most 
significantly, the RO's VCAA notice letter also advised the 
veteran of the respective evidence-gathering responsibilities 
of the VA and the veteran pertinent to the development of the 
case.  The record also shows that the veteran was informed by 
a follow-up letter from the RO in January 2002 that he could 
notify the RO of any additional information or evidence that 
he believed was pertinent to his claim.

Moreover, the record shows that the veteran was advised by 
Board-generated letters of the additional development matters 
undertaken by the Board in connection with its development of 
the case in April 2002 and October 2002.  In March 2003, the 
veteran responded by notifying the Board that he had no 
additional evidence or argument to submit in support of his 
claim.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, as 
have all relevant and available post-service VA and private 
medical treatment records identified by the veteran as 
corresponding to treatment for his heart and lung disorders.  
With respect to the latter, the record shows that extensive 
efforts were undertaken to properly identify all sources of 
post-service VA and private treatment, and to provide the 
veteran the opportunity to either submit such records 
directly or authorize VA to obtain them.  

In addition, as noted above, the record shows that the 
veteran was provided notice that medical evidence was needed 
to demonstrate that he was either treated or diagnosed with 
nicotine dependence in service, or alternatively, that in-
service tobacco use, as opposed to post service tobacco use, 
led to or was the proximate cause of a claimed disorder.  
However, to date he has not provided medical evidence 
addressing these matters, nor has he provided other specific 
information that would warrant further development in 
response to the RO's or the Board's development letters.  
Accordingly, the Board does not believe further development 
is required.

Moreover, over the course of this appeal, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.  He also was informed of 
his right to a hearing and was presented several options for 
presenting personal testimony.  Clarification action taken by 
the RO in connection with a prior hearing request as ordered 
by the Board's June 2000 remand produced negative results.  
There is no further indication from either the veteran or his 
representative that he desires a personal hearing.  
Accordingly, the Board does not believe further development 
to determine whether the veteran still wants a hearing is 
necessary at this point.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a disposition 
of the appeal.



Relevant law and regulations

Direct service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).

When certain chronic diseases, such as cardiovascular 
disease, including hypertension, become manifest to a degree 
of 10 percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Secondary service connection

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2002).

With respect to secondary service connection, an analysis 
similar to Hickson applies.  There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Tobacco-related claims

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  38 U.S.C. § 1103(b) provides that 
nothing in subsection (a) shall be construed as precluding 
the establishment of service connection for a disability 
which is otherwise shown to  have been incurred or aggravated 
in service, or within the presumptive period as specified 
under law.  See also 38 C.F.R. § 3.300(b) (2002).

By its terms, 38 U.S.C. § 1103(a) is applicable only to 
claims filed after June 9, 1998.  Because the veteran filed 
his claim for service connection heart and lung disorders 
based on tobacco use/nicotine dependence prior to that time, 
the statute does not apply in his case, and prior General 
Counsel opinions permitting service connection based on 
tobacco use during service apply.  Cf. Karnas v. Derwinski, 
1 Vet. App. 308 (1991) [where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply].

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

With respect to item (1) above, a May 5, 1997 VA memorandum 
from the Under Secretary of Health to the General Counsel in 
which the Under Secretary for Health affirmed that nicotine 
dependence may be considered a disease.  Moreover, paragraph 
5 of VA USB letter 20-97-14 from the Under Secretary for 
Benefits, addressed to all VBA offices and centers, directs 
that, in light of the Under Secretary for Health's opinion, 
the answer to all nicotine dependence cases on this issue is 
that nicotine dependence is a disease.  Consistent with the 
Under Secretary of Health's opinion, the Board finds that 
nicotine dependence is a disease for purposes of VA benefits.

Hypertension

For VA rating purposes, the term "hypertension" means that 
diastolic blood pressure is predominately 90 mm. or greater; 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 9 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2002).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Factual Background

The veteran served on active duty in the United States Navy 
from April 1943 to December 1945.

There is no in-service evidence of complaint, treatment, or 
diagnosis for excessive smoking or nicotine dependence.  
Moreover, there is no in-service evidence showing treatment 
or diagnosis of any heart or lung disorders, to include 
coronary artery disease and chronic obstructive pulmonary 
disease (COPD).  

With respect to hypertension, the reports of the physical 
examinations taken both at the time of enlistment (144/84) 
and discharge (156/80-seated and 160/84-three minutes after 
exercise) denoted elevated blood pressure readings.  However, 
the service medical records are negative for any treatment of 
high blood pressure and  do not reflect any diagnosis of 
hypertension.

The veteran filed an original claim seeking disability 
compensation benefits on the basis of service connection in 
October 1997.  As noted above, the RO denied his claim by 
rating decision in April 1998, and this appeal followed.

In a Statement in Support of Claim dated in December 1997, 
the veteran indicated that he started smoking in service in 
1943 and that he was encouraged to do so for the duration of 
his service as a way to "calm his nerves".  In essence, he 
contended that he developed the claimed disorders of the 
heart and lungs in the years after service due to excessive 
smoking caused by nicotine dependence acquired in service.

In connection with the development of this claim, the RO and 
the Board obtained VA and private medical records dated from 
the mid-1980s, which showed treatment for hypertension and 
coronary artery disease.  These records include private 
hospital records which indicated that the veteran was 
hospitalized in 1984 for a myocardial infarction.  These 
hospital reports also reflect a diagnosis of mild essential 
hypertension.  The veteran's past medical history taken at 
the time of this hospitalization did not reflect a prior 
history of those conditions.  There is no evidence of post-
service treatment for COPD or any other disorder of the 
veteran's lungs.  

Efforts to develop VA and private medical records identified 
as relevant to the claim, as ordered by the Board's June 2000 
remand as well as in the development actions taken directly 
by the Board in April 2002 and October 2002, have failed to 
produce any additional evidence pre-dating the 1984 private 
hospital reports.
With respect to these efforts, the Board notes that the 
veteran has been fully apprised of the results of the 
development actions taken to this point and, in response, he 
indicated in March 2003 that he has no additional evidence or 
argument to submit in support of his claim.

As alluded to above, additional medical development of the 
appellate record was undertaken by the Board for the purpose 
of addressing the nature and etiology of the claimed-for 
disorders of the heart and lungs.  In February 2003, the 
veteran was examined by VA for compensation purposes, at 
which time the claims file was reviewed by the examiner.  
Based on the examiner's review of the file together with the 
results of the physical examination and diagnostic test 
results, the following diagnoses were established:  COPD; 
coronary artery disease; and hypertension.  In response to 
the Board's questions regarding the etiology of these 
disorders vis-à-vis the veteran's military service, to 
include the matter of excessive smoking/nicotine dependence 
acquired in service, the examiner proffered the following 
medical findings and analyses, in pertinent part:

?	Excessive smoking/nicotine dependence:  "The veteran 
reports that he started smoking on active duty.  It is 
not possible for me to state as to whether the veteran 
developed nicotine dependence or addiction during the 
service.  I cannot state that this is an approximate 
cause of his current cardiac disorder such as coronary 
artery disease or [COPD].  Hypertension is not a result 
of his smoking as there was no in-service nicotine 
addiction that can be established."

?	Coronary artery disease:  ". . . [H]e sustained an 
inferior wall myocardial infarction in 1984.  He was 
admitted for congestive heart failure in 2000. . . .  He 
has had congestive heart failure in the past; however, 
he denies symptoms of congestive heart failure now."

?	Hypertension:  ". . . per review of the claims file, 
[he] had a blood pressure of 144/84 on examination on 
April 3, 1943.  On examination on December 19, 1945, he 
had a blood pressure of 156/80 and then post exercise 
160/84.  He weighed 180 pounds at that time.  The 
veteran reports that he was diagnosed as having 
hypertension shortly after he left the Service.  I 
cannot find evidence of this in his claims folder."

?	Chronic obstructive pulmonary disease:  "With regard to 
his pulmonary history, he was diagnosed as having [COPD] 
in the mid 1980s."

Based on these findings, the examiner in February 2003 
provided the following medical opinion:

With regard to [the Board's questions], I 
cannot find any evidence in his medical 
record that his [COPD] developed as a 
result of disease, injury occurred, or 
aggravated during the veteran's active 
military service.  There is no evidence 
that his coronary artery disease was 
incurred, aggravated, or is a result of 
his active military service.  With regard 
to his hypertension, I cannot state that 
the veteran had hypertension at the time 
of his service.  There are not sufficient 
readings at that time to support a 
diagnosis of hypertension.

Analysis

As discussed above, legislation has been enacted which now 
effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, since the 
veteran's claim was filed before the effective date of that 
legislation, June 9, 1998, the Board will not apply it.  
See Karnas, supra.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of the in-service incurrence of 
disease or the existence of a service-connected disability; 
and (3) medical evidence of a nexus between the in-service 
disease or service-connected disability and the current 
disability.  See Hickson and Wallin, supra.

At the outset of its discussion, the Board points out that it 
is well-settled that in order to be considered for service 
connection, a claimant must have a disability.  In this case, 
based on the diagnoses and medical-historical findings 
reported on the February 2003 VA examination, it appears that 
the veteran has, at least for purposes of this claim, which 
was filed in October 1997, current disabilities for the 
claimed-for disorders of the heart and lungs.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) [requirement of 
"current disability" met if symptomatology demonstrated at 
the time application for benefits filed].  Hickson/Wallin 
element (1) has therefore been met.  The Board will 
accordingly move on to a discussion of the remaining Hickson 
elements.

As will be discussed in greater detail below, contentions 
which have been stated or which may be inferred from the 
veteran's presentation include the following: 
(1) that cigarette smoking during service led to the 
currently claimed disabilities; (2) that he developed 
nicotine dependence, which is psychiatric disability, during 
service and that service connection should be awarded for 
nicotine dependence and then service connection awarded for 
the claimed cardiopulmonary disabilities on a secondary 
basis; and (3) that hypertension existed during service that 
service connection should be granted therefor on that basis, 
regardless of the tobacco claim.  The Board will address 
these matters in turn.  

Tobacco use in service - direct service connection

As noted above, the VA's General Counsel has held that direct 
service connection of disability may be established if the 
evidence establishes that injury or disease resulted from 
tobacco use during active service.  VAOPGCPREC 2-93.

In this case, there is no medical evidence that would serve 
to show that the veteran's disorders of the heart (coronary 
artery disease and hypertension) and lungs (COPD) are related 
to tobacco use during service.  No competent medical evidence 
establishes that smoking during the veteran's three-and-a-
half years of active duty during World War II caused any of 
the claimed disorders approximately forty year later.  Though 
notified of the requirement for such evidence, the veteran 
has not provided, nor has he identified, any medical evidence 
demonstrating that his smoking during service caused 
cardiovascular and/or lung problems decades later.  

Not only has the veteran has submitted no pertinent medical 
evidence in support of his claim, but the evidence of record 
that is pertinent to this question is not in fact supportive 
of the veteran's claim.  As detailed above, the claims file 
was reviewed by a VA examiner in February 2003.  The examiner 
could find no evidence relating the veteran's claimed 
disabilities to in-service tobacco use.  

To the extent that the veteran claims otherwise, his 
contentions are not competent medical evidence.  It is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The medical dictionary and journal authority referenced by 
the veteran's representative in the Form 646 filed in 
December 1999 adds no probative value in support of the claim 
because these citations provide no specific information 
regarding the relationship between the veteran's smoking of 
tobacco products in service and the onset of his heart and 
lung disorders decades later.  The Court has held that 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998); see also Sacks v. West, 11 Vet. App. 
314 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

In short, the evidence in this case provides no support for 
service connection on a direct basis for the claimed 
disorders of the cardiovascular system and COPD.  The service 
medical records are negative for any complaint, diagnosis or 
treatment of these conditions, and the competent medical 
evidence in the claims file indicates the development of 
these conditions many years after service and many years 
after the one year presumptive period after service.  The 
only competent medical opinion is contrary to the veteran's 
contentions.  A preponderance of the evidence is accordingly 
against the veteran's claim.  

Nicotine dependence - secondary service connection

It appears that the veteran is additionally contending that 
he developed nicotine dependence during service and that his 
heart and lung disorders are secondary to such nicotine 
dependence.  In essence, he seeks to ascribe any and all 
post-service smoking to nicotine dependence which was 
allegedly incurred during service.
As noted above, nicotine dependence is considered to be a 
disease for which service connection may be granted.

In the case at hand, there is no diagnosis of nicotine 
dependence of record, either during or after service.  Review 
of the veteran's service medical records shows they include 
no mention of tobacco use or diagnosis of nicotine 
dependence.  Post service, there is no evidence of treatment 
for nicotine dependence.  Moreover, there is no other 
evidence of current nicotine dependence.  The veteran has not 
provided, nor has he identified, any medical evidence 
demonstrating that he has nicotine dependence, which, as 
noted earlier, is an identifiable disease entity.  See 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).

In summary, review of the record shows that there is no 
medical evidence that the veteran currently has nicotine 
dependence (either active or in remission), nor is there any 
evidence, other than the veteran's inferred assertions, that 
he became nicotine dependent in service.  See Parker v. 
Principi, 15 Vet. App. 407, 411 (2002) [diagnosis and onset 
of nicotine dependence are medical determinations].  To the 
extent that the veteran himself is contending that he 
currently has a disability, nicotine dependence, which began 
during service, it is now well-established that a lay person 
without medical training, such as the veteran, is not 
competent to opine on medical matters such as diagnosis, date 
of onset or cause of a claimed disability.  
See Espiritu, supra.

In the absence of a diagnosis of nicotine dependence, Wallin 
element (2), a service-connected disability, has not been 
met.  Also, element (3), medical nexus, has necessarily not 
been met also.  The Board therefore concludes that service 
connection should be denied for nicotine dependence because 
there is no diagnosis of the disease, much less any medical 
evidence that such claimed disability began in service.  The 
preponderance of the evidence is against the claim, and 
service connection on a secondary basis for the disorders of 
the heart and lungs based on claimed nicotine dependence 
which started during service is accordingly denied.

The Board wishes to make it clear that it has no reason to 
doubt that cigarette smoking was generally tolerated, if not 
actively encouraged, in service during World War II.  
However, this begs the questions above, namely the 
relationship, if any, between cigarette smoking/nicotine 
dependence in service and the veteran's currently claimed 
disabilities.  For reasons expressed above, the Board has 
determined that such relationship has not been established.

Hypertension

Setting aside the question of tobacco use in service, as 
described in the factual background section above there were 
two elevated blood pressure readings in the veteran's service 
medical records, on enlistment and on separation.  There was 
no diagnosis of hypertension in service and for many years 
thereafter.  The Board will briefly address the matter of 
direct service connection for hypertension based on the blood 
pressure readings in service. 

The Board may not base a decision on its own unsubstantiated 
medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).   In this case, the opinion of the VA 
examiner on the February 2003 examination was clear that the 
elevated blood pressure readings noted in service did not 
support a finding that the veteran had hypertension at that 
time.  Hypertension was diagnosed decades later.  

In short, there is no competent medical evidence that 
hypertension existed during service or within the one year 
statutory presumptive period after service.  Service 
connection on both a direct and presumptive basis is 
therefore denied.  The Board observes in passing that there 
is similarly no evidence or any other cardiovascular disease 
or COPD during service or for many years thereafter, and any 
claim for service connection for such fails also.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303, 
3.307, 3.309.  

Hickson elements (2) and (3), in-service incurrence and 
medical nexus, have accordingly not been met.  The veteran's 
claim of entitlement to service connection fails on that 
basis.




ORDER

Service connection for coronary artery disease, COPD and 
hypertension, to include due to tobacco use/nicotine 
dependence acquired in service, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

